DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 01/08/2018.
Claims 1-7, 9-18, and 32-34 are pending and have been examined.
Claims 8 and 19-31 have been previously canceled.
Claims 1-7, 9-18, and 32-34 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 01/08/2018, have been received, entered into the record, and considered. See attached form PTO-1449

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12, 14-18, and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a mental process) without significantly more.

Claims 1-7, 9-12, 14-18, and 32-34 are directed to a mental process.
The claims describe the idea of method performing steps of:

Claim 1 recites the following limitations:
“A method of operating a neural network device, the method comprising: generating an input feature list based on an input feature map, the input feature list including an input feature index and an input feature value, the input feature index and the input feature value corresponding to an input feature”; the step of “generating an input feature list based on an input feature map”, under the broadest reasonable interpretation, can be performed by a mental process. A human mind using pen and paper can reasonably create a table that encompasses a list or an array with index and corresponding value, and accomplish the tasks of the limitation. Here, the list or the array can be a feature list that includes feature index and feature value.
“generating an output feature index based on a first operation on the input feature index and a weight index of a weight list”; the step of “generating an output feature index”, under the broadest reasonable interpretation, can be accomplished by a mental process. For example, the step of “generating” is a mathematical process, because a human mind can reasonably generate the output feature index based on the first operation on the input feature index and the conductivity or the weight index of a weight list using pen and paper. 
“generating an output feature value corresponding to the output feature index based on a second operation on the input feature value and a weight value 

Claim 1 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 1 can be performed by human mind with pen and paper. Therefore, claim 1 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 2 recites the following limitations:
“wherein the generating the input feature list includes generating the input feature list based on at least one input feature of a plurality of input features of the input feature map having a non-zero value”. The claim 2 recites the same mental process of claim 1, a human mind can reasonably generate the input feature list based on at least one input feature of the input feature map having a non-zero value using pen and paper. 



Claim 3 recites the following limitations:
“wherein the weight list includes at least one weight index and at least one weight value, the at least one weight index and the at least one weight value corresponding to at least one weight of a plurality of weights of a weight map, the at least one weight having a non-zero value”. The claim 3 recites the same mental process of claim 1 and claim 2, a human mind can reasonably identify a weight list that includes a weight index and a weight value of a weight map carrying a non-zero value using pen and paper. 

Claim 3 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 3 can be performed by human mind with pen and paper. Therefore, claim 3 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 4 recites the following limitations:
“wherein the generating of the output feature value includes multiplying the input feature value by the weight value”. The claim 4 recites the same mental process of claim 1, it’s a trivial mathematical operation, and a human mind can reasonably generate the output feature value by multiplying with the input feature value by the weight value using pen and paper.

Claim 4 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 4 can be performed by human mind with pen and paper. Therefore, claim 4 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 5 recites the following limitations:
“wherein the generating of the output feature value includes, generating a multiplication value based on multiplying the input feature value by the weight value, the multiplication value corresponding to the output feature index”; this limitation recites the same mental process of claim 1 and claim 4, the step “generating a multiplication value” is a mathematical thing, and a human mind can reasonably generate an augmented or a multiplication value by multiplying with the input feature value by the weight value using pen and paper.
“generating the output feature value based on adding a plurality of multiplication values, the plurality of multiplication values corresponding to the 

Claim 5 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 5 can be performed by human mind with pen and paper. Therefore, claim 5 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 6 recites the following limitations:
“wherein the generating the output feature index includes adding the input feature index and the weight index”. The claim 6 recites the same mental process of claim 1 and claim 5, it’s a trivial mathematical calculation, and a human mind can reasonably generate the output feature index by adding the input feature index and the weight index using pen and paper.

Claim 6 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 6 can be performed 

Claim 7 recites the following limitations:
“wherein the generating the output feature index further includes, dividing an added-up value resulting from the adding by an integer”; this limitation recites the same mental process of claim 1 and claim 6, it encompasses some trivial mathematical operations, and a human mind can reasonably generate the output feature index by dividing an added-up value from the adding by an integer using pen and paper.
“selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing”. This limitation recites the same mental process of claim 1 and claim 6, it encompasses some trivial mathematical operations, and a human mind can reasonably identify a quotient of the dividing as the output feature index and determine that no remainder is present upon completion of the dividing using pen and paper.

Claim 7 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 7 can be performed by human mind with pen and paper. Therefore, claim 7 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 9 recites the following limitations:
“wherein the generating of the input feature list includes generating an initial input feature list, the initial input feature list including an initial input feature index corresponding to a location of the input feature and the input feature value corresponding to the input feature, and generating the input feature index padded with zeros based on adding a feature bias index to the initial input feature index”. The claim 9 recites the same mental process of claim 1, a human mind can reasonably generate an initial input feature list that includes an initial input feature index and an input feature value, and generate the input feature index with zero padding value using pen and paper. 

Claim 9 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 9 can be performed by human mind with pen and paper. Therefore, claim 9 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 10 recites the following limitations:
“further comprising generating the weight list from a weight map”. The claim 10 recites the same mental process of claim 1, a human mind can reasonably generate the weight list from a weight map that includes weight elements with weight index and weight value using pen and paper.

Claim 10 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 10 can be performed by human mind with pen and paper. Therefore, claim 10 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 11 recites the following limitations:
“wherein the generating the weight list includes, generating an initial weight list, the initial weight list including an initial weight index corresponding to a location of a weight and a weight value of the weight from the weight map, and adjusting the initial weight index to correspond to a particular operation”. The claim 11 recites the same mental process of claim 1 and claim 9, a human mind can reasonably generate an initial weight list that includes an initial weight index and a weight value, and adjust the initial weight index to a particular operation using pen and paper.

Claim 11 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 11 can be performed by human mind with pen and paper. Therefore, claim 11 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 12 recites the following limitations:
“wherein the adjusting the initial weight index includes, mirroring the initial weight index based on a weight bias index indicating a center of a matrix of the weight map, and subtracting the weight bias index from a mirrored weight index”. The claim 12 recites the same mental process of claim 1 and claim 11, it encompasses a trivial mathematical operation, and a human mind can reasonably transpose the initial weight index of a matrix and subtract the weight bias index from a transposed weight index using pen and paper.

Claim 12 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 12 can be performed by human mind with pen and paper. Therefore, claim 12 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim 14 recites the following limitations:
“A method of operating a neural network device, the method comprising: generating an input feature list, the input feature list including an input feature index and an input feature value corresponding to an input feature having a non-zero value, the input feature index indicating a location of the input feature on an input feature map”; this limitation recites the same mental process of claim 1 and claim 2, the step of “generating an input feature list”, under the broadest reasonable interpretation, can be performed by a mental 
“generating an output feature index based on an index operation on the input feature index”; this limitation recites the same mental process of claim 1. The step of “generating” is a trivial mathematical operation, and a human mind using pen and paper can reasonably generate an output feature index based on an index operation on the input feature index.
“generating an output feature value corresponding to the output feature index based on a data operation on the input feature value”. This limitation recites the same mental process of claim 1. The step of “generating” is a trivial mathematical operation, and a human mind using pen and paper can reasonably generate an output feature value based on a data operation on the input feature value.

Claim 14 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 14 can be performed by human mind with pen and paper. Therefore, claim 14 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 15 recites the following limitations:
“wherein the generating the output feature index includes adding the input feature index and a weight index of a weight list, the weight index corresponding to a weight having a non-zero value”. The claim 15 recites the same mental process of claim 14, the step of “the generating the output feature index” is a trivial mathematical thing, and a human mind using pen and paper can reasonably generate the output feature index by adding the input feature index and a weight index of a weight list with a non-zero weight value. 

Claim 15 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 15 can be performed by human mind with pen and paper. Therefore, claim 15 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 16 recites the following limitations:
“wherein the generating the output feature value includes multiplying the input feature value by a weight value corresponding to the weight index”. The claim 16 recites the same mental process of claim 14 and claim 15, the step of “the generating the output feature value” is a trivial mathematical operation, and a human mind using pen and paper can reasonably generate the output feature value by multiplying with the input feature value by a weight value.

Claim 16 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 16 can be performed by human mind with pen and paper. Therefore, claim 16 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 17 recites the following limitations:
“wherein the generating of the output feature index includes performing division on the input feature index based on a particular sub-sampling size, and selecting a quotient of the division as the output feature index, the output feature index corresponding to the input feature”. The claim 17 recites the same mental process of claim 14 and claim 16, the step “performing” encompasses some trivial mathematical operation, and a human mind can reasonably perform a division on the input feature index on a particular sub-sampling size, and find a quotient of the division as the output feature index using pen and paper.

Claim 17 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 17 can be performed by human mind with pen and paper. Therefore, claim 17 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 18 recites the following limitations:
“wherein generating of the output feature value includes calculating the output feature value corresponding to the output feature index as a maximum value among a plurality of input feature values corresponding to the output feature index, or an average of the plurality of input feature values”. The claim 18 recites the same mental process of claim 14 and claim 17, the step “calculating” encompasses some trivial mathematical operation, and a human mind can reasonably find a maximum value among input feature values and calculate an average of input feature values using pen and paper.

Claim 18 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 18 can be performed by human mind with pen and paper. Therefore, claim 18 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 32 recites the following limitations:
“A method comprising: generating, using a list maker of a processor, an input feature list based on an input feature map, the input feature list including an input feature index and an input feature value, the input feature index and the input feature value corresponding to an input feature”; this limitation recites the same mental process of claim 1 and claim 14, the step of “generating”, 
“causing an index remapper of the processor to perform a first operation to generate an output feature index, the first operation including adding the input feature index and a weight index of a weight list, dividing an added-up value resulting from the adding by an integer, and selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing”. this limitation recites the same mental process of claim 1, claim 6, and claim 7, it encompasses some trivial mathematical operations, and a human mind can reasonably generate the output feature index by dividing an added-up value from the adding by an integer, and identify a quotient of the dividing as the output feature index and determine that no remainder is present upon completion of the dividing using pen and paper.

Claim 32 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 32 can be performed by human mind with pen and paper. Therefore, claim 32 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 33 recites the following limitations:
“further comprising: cause a data operation circuit to perform a second operation on the input feature value and a weight value corresponding to the weight index to generate an output feature value corresponding to the output feature index”. The claim 33 recites the same mental process of claim 1 and claim 32, it’s a mathematical process, and a human mind can reasonably perform a data operation on the input feature value and the conductivity or the weight value of respective weight index to produce an output feature value using pen and paper.

Claim 33 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 33 can be performed by human mind with pen and paper. Therefore, claim 33 is not patent eligible and is rejected under 35 U. S. C. 101.

Claims 34 recites the following limitations:
“wherein the generating of the output feature value includes, generating a multiplication value based on multiplying the input feature value by the weight value, the multiplication value corresponding to the output feature index”; this limitation recites the same mental process of claim 1 and claim 5, the step “generating a multiplication value” is a mathematical thing, and a human mind 
“generating the output feature value based on adding a plurality of multiplication values, the plurality of multiplication values corresponding to the output feature index”. This limitation recites the same mental process of claim 1 and claim 5, the step “generating the output feature value based on adding” is a trivial mathematical operation, and a human mind can reasonably generate the output feature value by adding the multiplication value to the output feature index using pen and paper.

Claim 34 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 34 can be performed by human mind with pen and paper. Therefore, claim 34 is not patent eligible and is rejected under 35 U. S. C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2018/0181858 A1), hereafter Son.

Regarding claim 14,
Son teaches a method of operating a neural network device, the method comprising: 
generating an input feature list, the input feature list including an input feature index and an input feature value corresponding to an input feature having a non-zero value, the input feature index indicating a location of the input feature on an input feature map (Son, paragraph [0107], Fig. 5, “generates an index of a survival network corresponding to an input of prediction networks 503 and 505. The index of the survival network is generated based on an index of an input element”. Paragraph [0034], “the input feature map including input elements”; paragraph [0079], Fig. 2, “each input feature map includes W×H input elements”. Paragraph [0104], “elements having non-zero value”, here, input element is representing as an input feature list, hand W×H input elements are representing as an input feature index and an input feature value of the input feature list);
Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0107], “generates an output corresponding to the input and the index of the survival network using the precision convolutional networks 504 and 506. The index of the survival network is generated based on an index of an input element that contributes to a precision convolution operation”, here, generates an output is representing as an output feature index and convolution operation is representing as a first operation); and
generating an output feature value corresponding to the output feature index based on a data operation on the input feature value (Son, paragraph [0084], Fig. 2, “convolutional operation to generate an output element 206”. paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation”. Paragraph [0107], “generates an output corresponding to the input and the index of the survival network”, here, an output element is representing as an output feature element that includes an output feature index and an output feature value, and a convolutional operation is representing as a data operation).

Regarding claim 18,
Son teaches the method of claim 14, wherein generating of the output feature value includes calculating the output feature value corresponding to the output feature index as a maximum value among a plurality of input feature values corresponding to the output feature index, or an average of the plurality of input feature values (Son, paragraph [0084], Fig. 2, “generate an output element 206”. Paragraph [0107], “generates an output corresponding to the input and the index of the survival network”. Paragraph [0101], “a maximum value of output elements in a corresponding 2×2 region in the feature map 402”. Paragraph [0087], “the entire kernel may also be divided to perform the high speed convolution operation”, here, an output element is representing as an output feature element that includes an output feature index and an output feature value. The output feature index includes the added-up value in claim 7 of instant application and divided by any numeric value to calculate average of input feature values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0181858 A1), hereafter Son, in view of Daultani, Vijay (WO 2018/073975 A1), hereafter Daultani.

Regarding claim 1,
Son teaches a method of operating a neural network device, the method comprising: 
generating an input feature list based on an input feature map, the input feature list including an input feature index and an input feature value, the input feature index and the input feature value corresponding to an input feature (Son, paragraph [0107], Fig. 5, “generates an index of a survival network corresponding to an input of prediction networks 503 and 505. The index of the survival network is generated based on an index of an input element”. Paragraph [0034], “the input feature map including input elements”; paragraph [0079], Fig. 2, “A size of the input 202 of the convolutional layer is W×H×C. The input 202 includes C input feature maps corresponding to C input channels, and each input feature map includes W×H input elements”, here, W and H input elements are representing as a row and a column of the feature map, and the row and the column are representing as an input feature index and an input feature value of the input feature list);
generating an output feature index based on a first operation on the input feature index and a weight index of a weight list (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0079], Fig. 2, “The output 203 includes D output feature maps corresponding to D output channels, and each output feature map includes W×H output elements”. Paragraph [0085], Fig. 2, “generates an initial output element 206 by performing a first operation”, here, output element is representing as an output feature index and an output feature value); and
generating an output feature value corresponding to the output feature index based on a second operation on the input feature value and a weight value corresponding to the weight index (Son, paragraph [0085], Fig. 2, “generates an initial output element 206 by performing a first operation…After performing the first operation, the CNN processing apparatus updates the output element 206 by performing a second operation”, paragraph [0079], Fig. 2, “The output 203 includes D output feature maps corresponding to D output channels, and each output feature map includes W×H output elements”, here, output element is representing as an output feature index and an output feature value).
However, Son does not explicitly teach a weight value corresponding to the weight index.
Daultani teaches a weight value corresponding to the weight index (Daultani, page 18, lines 10-12, “forward propagation processing is performed in S412 using current weights (kernels)”. Page 20, lines 17-18, Fig. 5, “The kernel 520 of Fig. 5 represents a filter (with weights) applied on the input feature maps”, here, kernel is representing as weight and input feature map is representing as an input feature list that includes input feature index and input feature value, and the weights are applied on the input feature map which is representing as a weight list that includes a weight index and a weight value).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of generating an output feature index based on a first operation on the input feature index and an output feature value corresponding to the output feature index based on a second operation on the 

Regarding claim 2,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches wherein the generating the input feature list includes generating the input feature list based on at least one input feature of a plurality of input features of the input feature map having a non-zero value (Son, paragraph [0107], Fig. 5, “generates an index of a survival network corresponding to an input of prediction networks 503 and 505. The index of the survival network is generated based on an index of an input element.” Paragraph [0094], “generate a feature map”. Paragraph [0034], “the input feature map including input elements;” Paragraph [0079], Fig. 2, “each input feature map includes W×H input elements”. Paragraph [0104], “elements having non-zero value”, here, input element is representing as an input feature list).

Regarding claim 3,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches wherein the weight list includes at least one weight index and at least one weight value, the at least one weight index and the at least one weight value corresponding to at least one weight of a plurality of weights of a weight map, the at least one weight having a non-zero value (Son, paragraph [0079], Fig. 2, “each kernel map includes K×K kernel elements”. Paragraph [0085], “kernel elements in a kernel map corresponding to one of the input channels”. Paragraph [0091], “index of the input element and the obtained index of the kernel element”. Paragraph [0104], “elements having non-zero value”, here, kernel is representing as a weight and kernel map is representing as weight map. Each weight map is representing as a weight list that includes a weight index and a weight value).

Regarding claim 4,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches wherein the generating of the output feature value includes multiplying the input feature value by the weight value (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0083], “the elements of the kernel are multiplied by corresponding elements of the input feature map when performing the convolution operation”, here, kernel is representing as a weight and input feature map includes input feature value).

Regarding claim 5,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches wherein the generating of the output feature value includes, generating a multiplication value based on multiplying the input feature value by the weight value, the multiplication value corresponding to the output feature index (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0090], “generates an output 209 having a feature vector form that represents the output 203”. Paragraph [0083], “the elements of the kernel are multiplied by corresponding elements of the input feature map when performing the convolution operation”. Paragraph [0079], “The output 203 includes D output feature maps corresponding to D output channels, and each output feature map includes W×H output elements”, here, kernel is representing as weight and output feature map includes output feature elements which is representing as output feature index and output feature value); and
generating the output feature value based on adding a plurality of multiplication values, the plurality of multiplication values corresponding to the output feature index (Son, paragraph [0084], “generates an approximate output by approximating an operation process of a two-dimensional (2D) matrix multiplication ⊗ between kernel elements 204 of C kernel maps of a D-th filter and input elements 205 corresponding to the output element 206 in C input feature maps and a 2D matrix-wise addition ⊕ between operation results”, here, output element is representing as output feature that includes output feature index).

Regarding claim 6,
Son in view of Daultani teaches the method of claim 1 above, 
However, Son does not explicitly teach the generating the output feature index includes adding the input feature index and the weight index.
Daultani teaches wherein the generating the output feature index includes adding the input feature index and the weight index (Daultani, page 21, lines 8-14, “The output feature map 530 is generated as an output of the convolution operation between input feature map 510 and kernel 520. The output feature map calculation 540 shows how a combination of multiplications and addition between input feature map 510 and kernel 520 results in the output feature map 530”, here, the output feature map is representing as the output feature elements that includes output feature index, and input feature map is representing as the input feature elements that includes input feature index, and kernel is representing as weight).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of claim 1 as discussed above of Son and include the generating the output feature index includes adding the input feature index and the weight index as taught by Daultani. By adding the input feature index with the weight index of Daultani would reduce the error and increase the accuracy of the evaluation performed by the convolutional neural network (Daultani, page 18, lines 15-16).

Regarding claim 9,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches wherein the generating of the input feature list includes generating an initial input feature list, the initial input feature list including an initial input feature index corresponding to a location of the input feature and the input feature value corresponding to the input feature (Son, paragraph [0078], Fig. 2, “An input of a convolutional layer is data used as an input of the corresponding convolutional layer, and includes a feature map corresponding to an output generated by a previous layer or initial input data. For example, the input 202 of the convolutional layer is an initial input of the CNN, or an output of a previous convolutional layer. The input 202 of the convolutional layer may be generated by a subsampling layer”. Paragraph [0079], Fig. 2, “each input feature map includes W×H input elements”, here, initial input data is representing as initial input feature list that includes W×H initial input elements with initial input feature index and initial input feature value, and input feature index is representing as a location of the input feature), and
generating the input feature index padded with zeros based on adding a feature bias index to the initial input feature index (Son, paragraph [0107], Fig. 5, “generates an index of a survival network corresponding to an input of prediction networks”. Paragraph [0080], “padding applied to an input feature map”. Paragraph [0081], “The padding elements typically have a value of 0 and are typically added to one or more edges of the input feature map”, here, input feature map includes input feature index and index padded with zero is representing bias index).

Regarding claim 10,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches further comprising generating the weight list from a weight map (Son, paragraph [0087], “generates an approximate output by performing a convolution operation on (9-n) sub-kernel maps each having a size of 1×1 kernel elements”. Paragraph [0079], “each kernel map includes K×K kernel elements”, here, kernel map is representing as weight map and kernel element is representing as weight list).

Regarding claim 11,
Son in view of Daultani teaches the method of claim 10 above, 
Son teaches wherein the generating the weight list includes, generating an initial weight list, the initial weight list including an initial weight index corresponding to a location of a weight and a weight value of the weight from the weight map, and adjusting Son, paragraph [0087], “generates an approximate output by performing a convolution operation on (9-n) sub-kernel maps each having a size of 1×1 kernel elements”. Paragraph [0079], “each kernel map includes K×K kernel elements”. Paragraph [0085], “a first kernel map corresponding to a first input channel”, here, first kernel map is representing as initial weight map that includes initial weight list, and initial weight list includes initial weight index and initial weight value, where initial weight index is representing as a location of a weight).
However, Son does not explicitly teach adjusting the initial weight index to correspond to a particular operation.
Daultani teach adjusting the initial weight index to correspond to a particular operation (Daultani, page 16, lines 16-17, “adjust the kernel values until a target accuracy is achieved”. Page 18, line 14, “the value of elements in the kernels are adjusted”, here, kernel is representing as weight and kernel elements include initial weight index, and until a target accuracy is representing as a particular operation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of generating the weight list includes, generating an initial weight list, the initial weight list including an initial weight index corresponding to a location of a weight and a weight value of the weight from the weight map of Son and include the adjusting the initial weight index to correspond to a particular operation as taught by Daultani. By including the adjusted initial weight index to correspond to a particular operation of Daultani would reduce the error and increase the accuracy of the evaluation performed by the convolutional neural network (Daultani, page 18, lines 15-16).

Regarding claim 12,
Son in view of Daultani teaches the method of claim 11 above, 
Son teaches wherein the adjusting the initial weight index includes, mirroring the initial weight index based on a weight bias index indicating a center of a matrix of the weight map, and subtracting the weight bias index from a mirrored weight index (Son, paragraph [0086], “The portion of the kernel elements that is loaded may be modified in various ways according to a design intent”. Paragraph [0090], “the kernel 208 having the feature vector form that represents the kernel 201, and generates an output 209 having a feature vector form that represents the output 203. For example, the CNN processing apparatus uses a feature vector represented as a transpose matrix of the input 202. N in FIG. 2 is W×H”. Paragraph [0140], “adders, subtractors, multipliers, dividers … to perform the operations”, here, kernel element is representing as weight list that includes initial weight index, and mirroring the matrix value is representing transposing matrix. Here, a subtractor is hardware component which is used to perform the mathematical operations on a weight bias index from a transposed weight index matrix).

Regarding claim 13,
Son in view of Daultani teaches the method of claim 1 above, 
Son teaches further comprising generating an information signal based on the output feature value. (Son, paragraph [0073], “generates or processes operations and instructions associated with the CNN”. Paragraph [0077], “a CNN processing apparatus generates an output 203 by performing a convolution operation”. Paragraph [0140], “A processor or computer may be implemented by one or more processing elements…a digital signal processor…execute instructions”, here, instruction is representing as an information and the digital signal processor is used to transmit the information forward to other neurons in a neural network).

Regarding claim 15,
Son teaches the method of claim 14 above, 
Son further teaches wherein the generating the output feature index includes adding the input feature index and a weight index of a weight list, the weight index corresponding to a weight having a non-zero value (Son, paragraph [0104], “elements having non-zero value”, here, element is representing as a weight element with weight index and weight value).
However, Son does not explicitly teach the generating the output feature index includes adding the input feature index and a weight index of a weight list.
Daultani teaches wherein the generating the output feature index includes adding the input feature index and a weight index of a weight list (Daultani, page 21, lines 8-14, “The output feature map 530 is generated as an output of the convolution operation between input feature map 510 and kernel 520. The output feature map calculation 540 shows how a combination of multiplications and addition between input feature map 510 and kernel 520 results in the output feature map 530”, here, the output feature map is representing as the output feature elements that includes output feature index, and input feature map is representing as the input feature elements that includes input feature index, and kernel is representing as weight).


Regarding claim 16,
Son in view of Daultani teaches the method of claim 15 above, 
Son teaches wherein the generating the output feature value includes multiplying the input feature value by a weight value corresponding to the weight index (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0083], “the elements of the kernel are multiplied by corresponding elements of the input feature map when performing the convolution operation”, here, kernel is representing as a weight and input feature map includes input feature value).

Claims 7 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0181858 A1), hereafter Son, in view of Daultani, Vijay (WO 2018/073975 A1), hereafter Daultani, and further in view of Kephart et al. (US 10,366,337 B2), hereafter Kephart.

Regarding claim 7,
Son in view of Daultani teaches the method of claim 6 as discussed above, 
However, Son in view of Daultani does not explicitly teach wherein the generating the output feature index further includes, 
dividing an added-up value resulting from the adding by an integer; and 
selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing.
Kephart teaches dividing an added-up value resulting from the adding by an integer (Kephart, col 38, lines 2-6, “divisor is determined based on addition of the numeric values either alone or with suitable weights”. Col 38, lines 20-21, “divisor may be determined by the addition of the associated numeric values”. Col 45, lines 27-28, “aggregate them by addition or by a suitable combination using weights”, here, the addition of the numeric values is representing as the adding by an integer and aggregate them by adding is representing as an added-up value, and divisor is used to divide those added-up values);
selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing (Kephart, col 38, lines 61-64, “the system may perform a division operation of the encoded word or a numerical representation of the encoded word with the decoding divisor. The records that yield a remainder of zero”, when the system performs a division operation, a quotient is generated and, the division operation can be performed on any numeric values of the feature). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of claim 6 as discussed 

Regarding claim 32,
Son teaches a method comprising: 
generating, using a list maker of a processor, an input feature list based on an input feature map, the input feature list including an input feature index and an input feature value, the input feature index and the input feature value corresponding to an input feature (Son, paragraph [0107], Fig. 5, “generates an index of a survival network corresponding to an input of prediction networks 503 and 505. The index of the survival network is generated based on an index of an input element”. Paragraph [0034], “the input feature map including input elements”; paragraph [0079], Fig. 2, “A size of the input 202 of the convolutional layer is W×H×C. The input 202 includes C input feature maps corresponding to C input channels, and each input feature map includes W×H input elements”, here, W and H input elements are representing as a row and a column of the feature map, and the row and the column are representing as an input feature index and an input feature value of the input feature list); and
Son, paragraph [0041], “a processor configured to perform a first convolution operation”. Paragraph [0085], Fig. 2, “generates an initial output element 206 by performing a first operation”, here, generating reads causing and output element includes an output feature index), 

However, Son does not explicitly teach the first operation including 
adding the input feature index and a weight index of a weight list, 
dividing an added-up value resulting from the adding by an integer, and 
selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing.

Daultani teaches the first operation including 
adding the input feature index and a weight index of a weight list (Daultani, page 21, lines 8-14, “The output feature map 530 is generated as an output of the convolution operation between input feature map 510 and kernel 520. The output feature map calculation 540 shows how a combination of multiplications and addition between input feature map 510 and kernel 520 results in the output feature map 530”, here, the convolutional operation is representing as a first operation, the output feature map is representing as the output feature elements that includes output feature index, and input feature map is representing as the input feature elements that includes input feature index, and kernel is representing as weight).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of generating, using a 

However, Son in view of Daultani does not explicitly teach 
dividing an added-up value resulting from the adding by an integer, and 
selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing.

Kephart teaches dividing an added-up value resulting from the adding by an integer, and selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing (Kephart, col 38, lines 2-6, “divisor is determined based on addition of the numeric values either alone or with suitable weights”. Col 38, lines 20-21, “divisor may be determined by the addition of the associated numeric values”. Col 45, lines 27-28, “aggregate them by addition or by a suitable combination using weights”. Col 38, lines 61-64, “the system may perform a division operation of the encoded word or a numerical representation of the encoded word with the decoding divisor. The records that yield a remainder of zero”, here, the addition of the numeric values is representing as the adding by an integer and aggregate them by adding is representing as an added-up value, and divisor is used to divide those added-up values. When the system performs a division operation, a quotient is generated and, the division operation can be performed on any numeric values of the feature)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of generating, using a list maker of a processor, an input feature list based on an input feature map, the input feature list including an input feature index and an input feature value, the input feature index and the input feature value corresponding to an input feature; and causing an index remapper of the processor to perform a first operation to generate an output feature index, the first operation including adding the input feature index and a weight index of a weight list of Son in view of Daultani and include the dividing an added-up value resulting from the adding by an integer, and selecting a quotient of the dividing as the output feature index based on a determination that no remainder is present upon completion of the dividing as taught by Kephart. By using the divisor to divide the added-up value and selecting the quotient with a remainder of zero of Kephart would improve the performance of numerical operation and dynamically determine for the specific retrieval request and the associated criteria terms (Kephart, col 38, lines 21-23).

Regarding claim 33,

Son teaches cause a data operation circuit to perform a second operation on the input feature value and a weight value corresponding to the weight index to generate an output feature value corresponding to the output feature index (Son, paragraph [0073], “cause the processor to perform the operations of the CNN processing apparatus”. Paragraph [0085], Fig. 2, “generates an initial output element 206 by performing a first operation…After performing the first operation, the CNN processing apparatus updates the output element 206 by performing a second operation”, paragraph [0079], Fig. 2, “The output 203 includes D output feature maps corresponding to D output channels, and each output feature map includes W×H output elements”, here, perform the operations of the CNN is representing as a data operation circuit, and output element is representing as an output feature index and an output feature value).
However, Son does not explicitly teach a weight value corresponding to the weight index.
Daultani teaches a weight value corresponding to the weight index (Daultani, page 18, lines 10-12, “forward propagation processing is performed in S412 using current weights (kernels)”. Page 20, lines 17-18, Fig. 5, “The kernel 520 of Fig. 5 represents a filter (with weights) applied on the input feature maps”, here, kernel is representing as weight and input feature map is representing as an input feature list that includes input feature index and input feature value, and the weights are applied on the input feature map which is representing as a weight list that includes a weight index and a weight value).


Regarding claim 34,
Son in view of Daultani in view of Kephart teaches the method of claim 33 as discussed above,
Son teaches wherein the generating of the output feature value includes, generating a multiplication value based on multiplying the input feature value by the weight value, the multiplication value corresponding to the output feature index (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0090], “generates an output 209 having a feature vector form that represents the output 203”. Paragraph [0083], “the elements of the kernel are multiplied by corresponding elements of the input feature map when performing the convolution operation”. Paragraph [0079], “The output 203 includes D output feature maps corresponding to D output channels, and each output feature map includes W×H output elements”, here, kernel is representing as weight and output feature map includes output feature elements which is representing as output feature index and output feature value); and
generating the output feature value based on adding a plurality of multiplication values, the plurality of multiplication values corresponding to the output feature index (Son, paragraph [0084], “generates an approximate output by approximating an operation process of a two-dimensional (2D) matrix multiplication ⊗ between kernel elements 204 of C kernel maps of a D-th filter and input elements 205 corresponding to the output element 206 in C input feature maps and a 2D matrix-wise addition ⊕ between operation results”, here, output element is representing as output feature that includes output feature index).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0181858 A1), hereafter Son, in view of Kephart et al. (US 10,366,337 B2), hereafter Kephart.

Regarding claim 17,
Son teaches the method of claim 14 as discussed above, 
Son further teaches wherein the generating of the output feature index includes performing division on the input feature index based on a particular sub-sampling size (Son, paragraph [0077], Fig. 2, “generates an output 203 by performing a convolution operation between an input 202 and a kernel 201”. Paragraph [0087], “the approximate output generated by performing the high speed convolution operation… the entire kernel may also be divided to perform the high speed convolution operation”. Paragraph [0078], “The input 202 of the convolutional layer may be generated by a subsampling layer”, here, the output feature index includes the added-up value in claim 7 of instant application and divided by any value to perform the high speed operation), and
However, Son does not explicitly teach selecting a quotient of the division as the output feature index, the output feature index corresponding to the input feature.
Kephart teaches selecting a quotient of the division as the output feature index, the output feature index corresponding to the input feature (Kephart, col 38, lines 61-63, “the system may perform a division operation of the encoded word or a numerical representation of the encoded word with the decoding divisor”, when system performs a division operation, a quotient is generated, and the division operation can be performed on any numeric values of the feature). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the method of generating of the output feature index includes performing division on the input feature index based on a particular sub-sampling size of Son and include the selecting a quotient of the division as the output feature index, the output feature index corresponding to the input feature as taught by Kephart. By using the divisor to divide a numerical value and selecting the quotient of Kephart would improve the performance of numerical operation and dynamically determine for the specific retrieval request and the associated criteria terms (Kephart, col 38, lines 21-23).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:

US 7,756,845 B2 which describes system and method for learning a weighted index to categorize objects;
US 9,449,271 B2 which describes Classifying resources using a deep network;
US 2018/0247180 A1 which describes deep convolutional neural network acceleration and compression method based on parameter quantification;
KR 2018/0073118 A which describes convolutional neural network processing method and apparatus;
KR 2016/0143548 A which describes method and apparatus for automatic tuning of artificial neural networks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is (303)297-4302.  The examiner can normally be reached on Monday-Friday 7:30 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.S.B./Examiner, Art Unit 4157                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        /Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4100